 

Restricted Stock Agreement

This Restricted Stock Agreement (the “Agreement”), entered into between (Name)  
 (the “Grantee”) and Woodward, Inc., a Delaware corporation (the “Company”),
hereby grants an award of shares of Restricted Stock (as defined below) to
Grantee as of _________ __, ____ (the “Grant Date”) with reference to the
following facts:

A.Pursuant to Article 8 of the Woodward 2006 Omnibus Incentive Plan (effective
January 25, 2006) (the “Plan”), the Company, by action of the Compensation
Committee of its Board of Directors (the “Committee”), is authorized to grant
restricted shares of the Company’s common stock (“Restricted Stock”) to key
management worker members of the Company or any subsidiary or affiliate as
defined in the Plan (any such subsidiary or affiliate being referred to herein
as an “Affiliate”) as a reward for past performance and as an incentive to
future performance.

B.The Company desires to grant shares of Restricted Stock to the Grantee. 

Now, Therefore, In Consideration of the foregoing facts, the Company hereby
grants shares of Restricted Stock to the Grantee:

1.Grant of Restricted Stock.  The Company hereby grants to the Grantee _____
shares of Restricted Stock, subject to the terms and conditions set forth in
this Agreement and the Plan. The number and kind of shares subject to this
Restricted Stock grant are subject to adjustment as required by the Plan.

2.Vesting of Restricted Stock.  Except as may otherwise be provided in Sections
4 and 5, and subject to the terms of the Plan, one hundred percent (100%) of the
shares of Restricted Stock granted hereunder shall vest upon a determination by
the Committee, in its sole discretion, that the Company has achieved or exceeded
[general description of performance metric(s)] previously set by the Committee
for fiscal years ___ through ___; provided,  however, that the Grantee’s
membership with the Company and its Affiliates continues from the Grant
Date through the date of such determination by the Committee (such period
referred to herein as the “Period of Restriction”).

3.Voting Rights and Dividends.  During the Period of Restriction, the Grantee
may exercise full voting rights with respect to the shares of Restricted Stock.
Cash dividends and other distributions paid on the shares of Restricted Stock
covered by this Agreement shall be sequestered by the Company during the
Restricted Period until such time as such shares of Restricted Stock become
nonforfeitable in accordance with Sections 2, 4 or 5 hereof, whereupon such
dividends shall be paid to the Grantee.  To the extent that the shares of
Restricted Stock covered by this Agreement are forfeited pursuant to Section 4
hereof, all the dividends sequestered with respect to such shares of Restricted
Stock shall also be forfeited.  No interest shall be payable with respect to any
such dividends.

4.Termination of Employment.   If the Grantee’s membership with the Company and
its Affiliates is terminated for any reason other than death or disability



 

--------------------------------------------------------------------------------

 

 

during the Period of Restriction, all shares of Restricted Stock held by the
Grantee as of the date of such termination shall be forfeited to the Company.

If the Grantee’s membership with the Company and its Affiliates terminates
because of the Grantee’s death during the Period of Restriction, all
restrictions shall lapse and his shares of Restricted Stock shall immediately
become one hundred percent (100%) vested.

If the Grantee’s membership with the Company and its Affiliates terminates by
reason of the permanent disability of the Grantee, as determined by the
Committee, during the Period of Restriction, all restrictions shall lapse and
his shares of Restricted Stock shall immediately become one hundred percent
(100%) vested. The disability shall be determined by the Committee with the
advice of a physician selected by the Company with respect to the permanent or
mental physical disability of the Grantee.

5.Change in Control.  Notwithstanding anything to the contrary in this
Agreement, in the event of a “Change in Control” during the Period of
Restriction and prior to a termination of the Grantee’s membership with the
Company and its Affiliates for any reason, all restrictions shall lapse and his
shares of Restricted Stock shall immediately become one hundred percent (100%)
vested on the date of the Change in Control, subject to applicable federal and
state securities laws.

As used herein, a “Change in Control” shall be deemed to have occurred upon:

(i)a business combination, including a merger or consolidation, of the Company
and the shareholders of the Company prior to the combination do not continue to
own, directly or indirectly, more than fifty-one percent (51%) of the equity of
the combined entity;

(ii)a sale, transfer, or other disposition in one or more transactions (other
than in transactions in the ordinary course of business or in the nature of a
financing) of the assets or earnings power aggregating more than forty-five
percent (45%) of the assets or operating revenues of the Company to any person
or affiliated or associated group of persons (as defined by Rule 12b-2 of the
Securities Exchange Act of 1934 (the “Exchange Act”));

(iii)the liquidation of the Company;

(iv)one or more transactions which result in the acquisition by any person or
associated group of persons (other than the Company, any employee benefit plan
whose beneficiaries are employees of the Company or any of its subsidiaries) of
the beneficial ownership (as defined in Rule 13d-3 of the Exchange



 

--------------------------------------------------------------------------------

 

 

Act) of fifteen percent (15%) or more of the combined voting power of the voting
securities of the Company which affiliated persons owned less than fifteen
percent (15%) prior to such transaction or transactions; or

(v)the election or appointment, within a twelve (12) month period, of any person
or affiliated or associated group, or its or their nominees, to the Board of
Directors of the Company, such that such persons or nominees, when elected or
appointed, constitute a majority of the Board of Directors of the Company and
whose appointment or election was not approved by a majority of those persons
who were directors at the beginning of such period or whose election or
appointment was made at the request of an Acquiring Person.  As used herein, the
term “Acquiring Person” shall mean any person who, or which, together with all
affiliates or associates of such person, is the beneficial owner of fifteen
percent (15%) or more of the Common Stock then outstanding, except that an
Acquiring Person does not include the Company or any employee benefit plan of
the Company or any of its subsidiaries or any person holding Common Stock for or
pursuant to such plan.  For the purpose of determining who is an Acquiring
Person, the percentage of the outstanding shares of the Common Stock of which a
person is a beneficial owner shall be calculated in accordance with Rule 13d-e
of the Exchange Act.

6.Removal of Restrictions.  The shares of Restricted Stock awarded pursuant to
this Agreement shall become freely transferable upon the vesting of such shares
in accordance with Sections 2, 4 or 5 above.

7.Assignment or Transfer.  Until such time as the restrictions are removed in
accordance with Section 6 above, the shares of Restricted Stock awarded pursuant
to this Agreement are not transferable except by will or by the laws of descent
and distribution, unless otherwise authorized by the Committee Chairman. If any
transfer, whether voluntary or involuntary, of Restricted Stock is made, or if
any attachment, execution, garnishment, or lien shall be issued against or
placed upon the Restricted Stock, the Grantee’s right to such Restricted Stock
shall be immediately forfeited to the Company, and this Agreement shall lapse.

8.Plan and Committee.  The construction of the terms of this Agreement shall be
controlled by the Plan, a summary of which accompanies this Agreement and is
hereby made a part hereof as though set forth herein verbatim, and the rights of
the Grantee are subject to modification and termination in certain events as
provided in the Plan.  All words and phrases not otherwise defined herein shall
have the meanings provided in the Plan.  The Committee’s interpretations of and
determinations under any of the provisions of the Plan or this Agreement shall
be conclusive and binding upon the Grantee.





 

--------------------------------------------------------------------------------

 

 

9.Compliance with Securities Laws.  No shares of Restricted Stock shall be
issued in respect hereof, unless in compliance with applicable federal and state
tax and securities laws.  If an exemption from registration is not available
under applicable federal and state securities laws, the Company shall have no
obligation to file a registration statement.

9.1.Certificate Legends.  The certificates representing the shares of Restricted
Stock granted pursuant to this Agreement shall bear any legends deemed necessary
by the Committee including, without limitation, legends with respect to federal
and state securities laws.

9.2.Representations of the Grantee.  As a condition to exercising the Grantee’s
rights under this Agreement, the Grantee will deliver to the Company such signed
representations as may be necessary, in the opinion of counsel satisfactory to
the Company, for compliance with applicable federal and state securities laws.

9.3.Resale.  The Grantee’s ability to transfer shares received pursuant to this
grant of Restricted Stock or securities acquired in lieu thereof or in exchange
therefore may be restricted under applicable federal or state securities
laws.  The Grantee shall not resell or offer for resale such shares or
securities unless they have been registered or qualified for resale under all
applicable federal and state securities laws or an exemption from such
registration or qualification is available in the opinion of counsel
satisfactory to the Company.

10.Notice.  Every notice or other communication relating to this Agreement shall
be in writing and shall be mailed or delivered to the party for whom it is
intended at such address as may from time to time be designated by such party in
a notice mailed or delivered to the other party as herein provided; provided,
however, that unless and until some other address be so designated, all notices
or communications by the Grantee to the Company shall be mailed or delivered to
the Company to the attention of its Secretary at 1000 East Drake Road, Fort
Collins, CO 80525, and all notices or communications by the Company to the
Grantee may be given to the Grantee personally or may be mailed to the Grantee
at the most recent address which the Grantee has provided in writing to the
Company.

11.Tax Treatments.  The Grantee acknowledges that the tax treatment of the
shares subject to this Restricted Stock award or any events or transactions with
respect thereto may be dependent upon various factors or events which are not
determined by the Plan or this Agreement.  The Company makes no representations
with respect to and hereby disclaims all responsibility as to such tax
treatment.

12.Withholding Taxes.  The Company shall have the right to require the Grantee
to remit to the Company an amount sufficient to satisfy any federal, state or



 

--------------------------------------------------------------------------------

 

 

local withholding tax requirement arising as a result of the Restricted Stock
granted hereunder. In the event of the vesting of any shares of Restricted Stock
granted pursuant to this Agreement, the Company will notify the Grantee of the
amount of the withholding tax which must be paid under federal and, where
applicable, state and local law.  Upon receipt of such notice, the Grantee shall
promptly remit to the Company the amount specified in such notice.

13.Recapitalization; Change of Law.    In the event of any change in the
capitalization of the Company such as a merger, consolidation, reorganization,
recapitalization, separation, partial or complete liquidation, stock dividend,
stock split, reverse stock split, split up, spin-off, or other distribution of
stock or property of the Company, combination of shares, exchange of shares,
dividend in-kind, or other like change in capital structure, number of
outstanding shares or distribution to shareholders of the Company, or any
similar corporate event or transaction, the number and class of shares subject
to this Agreement shall be equitably adjusted by the Committee in accordance
with the Plan to prevent dilution or enlargement of rights.  Similarly, in the
event of any change in law or regulation, including but not limited to tax
regulations or accounting standards, during the Period of Restriction that
directly negatively impacts the criteria described in Article 2, the Committee
will calculate the performance criteria without regard to such change(s) in
order to maintain the purpose and intent of the original criteria; and provided,
further, that in such instance the Committee may use negative discretion to
adjust the calculation of the performance criteria.

14.Beneficiary Designation.  The Grantee may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in case of Grantee’s death
before Grantee receives any or all of such benefit. Each such designation shall
revoke all prior designations by the Grantee, shall be in a form prescribed by
the Company, and will be effective only when filed by the Grantee in writing
with the Company during the Grantee’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Grantee’s death shall be paid to
the Grantee’s estate.

15.Severability.  In the event any provision of this Agreement is held illegal
or invalid for any reason, such illegality or invalidity shall not affect the
remaining provisions of this Agreement, which shall nonetheless remain in full
force and effect.  Upon any determination that any provision is invalid, illegal
or incapable of being enforced, such provision shall be modified to the extent
necessary to render it valid, legal and enforceable while preserving its intent,
or if such modification is not possible, by substituting therefor another
provision that is legal and enforceable and that achieves the same objective.

16.Governing Law.  This Agreement shall be governed by the laws of the State of
Delaware, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction. 





 

--------------------------------------------------------------------------------

 

 

 

By accepting this Agreement, you agree to all of the terms and conditions
described above and in the Woodward 2006 Omnibus Incentive Plan.





 

--------------------------------------------------------------------------------

 

 



 

 

In Witness Whereof, the Company and the Grantee have executed this Restricted
Stock Agreement effective as of the date first set forth above.

 

Woodward, Inc.Grantee:

By_____________________________________________________________

   (Name, Title)  (Name)

   

 

 

--------------------------------------------------------------------------------

 

 

 

 



 

--------------------------------------------------------------------------------